Matter of Erik M.F. v Stephanie H. (2018 NY Slip Op 05892)





Matter of Erik M.F. v Stephanie H.


2018 NY Slip Op 05892


Decided on August 22, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 22, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


672 CAF 17-00580

[*1]IN THE MATTER OF ERIK M.F., PETITIONER-RESPONDENT,
vSTEPHANIE H., RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PHILIP ROTHSCHILD OF COUNSEL), FOR RESPONDENT-APPELLANT. 
DEBORAH A. BELLOMO, SYRACUSE, FOR PETITIONER-RESPONDENT. 
ROBERT A. DURR, COUNTY ATTORNEY, SYRACUSE (MAGGIE SEIKALY OF COUNSEL), FOR INTERVENOR-RESPONDENT. 
ROBERT F. RHINEHART, SYRACUSE, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Onondaga County (Michael L. Hanuszczak, J.), entered February 16, 2017 in a proceeding pursuant to Family Court Act article 6. The order, among other things, awarded petitioner sole legal and physical custody of the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Nevin H. ([appeal No. 1] — AD3d — [Aug. 22, 2018] [4th Dept 2018]).
Entered: August 22, 2018
Mark W. Bennett
Clerk of the Court